Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.27 Filed 03/10/21 Page 1 of 9



                         Exhibit B
                  Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.28 Filed 03/10/21 Page 2 of 9


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                     Trademark/Service Mark Application, Principal Register
                                                                 TEAS Plus Application
                                                                       Serial Number: 88671958
                                                                       Filing Date: 10/29/2019

   NOTE: Data fields with the * are mandatory under TEAS Plus. The wording "(if applicable)" appears where the field is only mandatory
                                               under the facts of the particular application.




                                                      The table below presents the data as entered.

                                           Input Field                                                                   Entered
             TEAS Plus                                                                  YES
             MARK INFORMATION
             *MARK                                                                      MICRO CAN
             *STANDARD CHARACTERS                                                       YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            MICRO CAN
                                                                                        The mark consists of standard characters, without claim to any
             *MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             Microcan Limited
             INTERNAL ADDRESS                                                           Unit 39 Bradley Court
             *STREET                                                                    Bradley Fold
             *CITY                                                                      Bolton
             *COUNTRY                                                                   England
             *ZIP/POSTAL CODE
                                                                                        BL26RT
             (Required for U.S. and certain international addresses)

             LEGAL ENTITY INFORMATION
             *TYPE                                                                      private limited company
             * STATE/COUNTRY WHERE LEGALLY ORGANIZED                                    Great Britain
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             * INTERNATIONAL CLASS                                                      007
             *IDENTIFICATION                                                            Canning machines
             *FILING BASIS                                                              SECTION 44(d)
                  *FOREIGN APPLICATION NUMBER                                           UK00003432940
                  *FOREIGN APPLICATION
                                                                                        United Kingdom
                  COUNTRY
   Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.29 Filed 03/10/21 Page 3 of 9


    *FOREIGN FILING DATE                 10/01/2019
                                         At this time, the applicant intends to rely on Section 44(e) as a
                                         basis for registration and requests that the application be
    INTENT TO
    PERFECT 44(d)
                                         suspended to await the submission of the foreign registration.
                                         If ultimately the applicant does not rely on §44(e) as a basis for
                                         registration, a valid claim of priority may be retained.
ADDITIONAL STATEMENTS INFORMATION
*TRANSLATION
(if applicable)

*TRANSLITERATION
(if applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(if applicable)

ATTORNEY INFORMATION
NAME                                     Alexandra Summers
ATTORNEY DOCKET NUMBER                   MIC-1487-1
ATTORNEY BAR MEMBERSHIP NUMBER           XXX
YEAR OF ADMISSION                        XXXX
U.S. STATE/ COMMONWEALTH/ TERRITORY      XX
FIRM NAME                                Sausser Summers, PC
STREET                                   4846 Payton Street
CITY                                     Santa Barbara
STATE                                    California
COUNTRY                                  United States
ZIP/POSTAL CODE                          93111
PHONE                                    843-654-0078 x3
EMAIL ADDRESS                            info@onlinetrademarkattorneys.com
AUTHORIZED TO COMMUNICATE VIA EMAIL      Yes
OTHER APPOINTED ATTORNEY                 Brent Sausser
CORRESPONDENCE INFORMATION
*NAME                                    Alexandra Summers
FIRM NAME                                Sausser Summers, PC
*STREET                                  4846 Payton Street
*CITY                                    Santa Barbara
*STATE
(Required for U.S. addresses)
                                         California

*COUNTRY                                 United States
*ZIP/POSTAL CODE                         93111
PHONE                                    843-654-0078 x3
  Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.30 Filed 03/10/21 Page 4 of 9


*EMAIL ADDRESS                          info@onlinetrademarkattorneys.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL    Yes
FEE INFORMATION
APPLICATION FILING OPTION               TEAS Plus
NUMBER OF CLASSES                       1
FEE PER CLASS                           225
*TOTAL FEE PAID                         225
SIGNATURE INFORMATION
* SIGNATURE                             /warren stanley/
* SIGNATORY'S NAME                      Warren Stanley
* SIGNATORY'S POSITION                  CEO
SIGNATORY'S PHONE NUMBER                00447831837394
* DATE SIGNED                           10/29/2019
                  Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.31 Filed 03/10/21 Page 5 of 9


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                     TEAS Plus Application

                                                                       Serial Number: 88671958
                                                                       Filing Date: 10/29/2019
To the Commissioner for Trademarks:

MARK: MICRO CAN (Standard Characters, see mark)
The literal element of the mark consists of MICRO CAN. The mark consists of standard characters, without claim to any particular font style,
size, or color.
The applicant, Microcan Limited, a private limited company legally organized under the laws of Great Britain, having an address of
    Unit 39 Bradley Court
    Bradley Fold
    Bolton BL26RT
    England

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

For specific filing basis information for each item, you must view the display within the Input Table.
International Class 007: Canning machines

Priority based on foreign filing: The applicant has a bona fide intention, and is entitled, to use the mark in commerce on or in connection with the
identified goods/services and asserts a claim of priority based on United Kingdom application number UK00003432940, filed 10/01/2019.
INTENT TO PERFECT 44(d) : At this time, the applicant intends to rely on Section 44(e) as a basis for registration and requests that the
application be suspended to await the submission of the foreign registration. If ultimately the applicant does not rely on §44(e) as a basis for
registration, a valid claim of priority may be retained.




The applicant hereby appoints Alexandra Summers. Other appointed attorneys are Brent Sausser. Alexandra Summers of Sausser Summers, PC,
is a member of the XX bar, admitted to the bar in XXXX, bar membership no. XXX, and the attorney(s) is located at
     4846 Payton Street
     Santa Barbara, California 93111
     United States
     843-654-0078 x3(phone)
     info@onlinetrademarkattorneys.com (authorized).
The attorney docket/reference number is MIC-1487-1.
Alexandra Summers submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest
court of a U.S. state, the District of Columbia, or any U.S. Commonwealth or territory.
The applicant's current Correspondence Information:
     Alexandra Summers
     Sausser Summers, PC
     4846 Payton Street
     Santa Barbara, California 93111
     843-654-0078 x3(phone)
     info@onlinetrademarkattorneys.com (authorized).

Email Authorization: I authorize the USPTO to send email correspondence concerning the application to the applicant or the applicant's
attorney, or the applicant's domestic representative at the email address provided in this application. I understand that a valid email address must
be maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the
Trademark Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Plus status and a requirement to submit an
           Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.32 Filed 03/10/21 Page 6 of 9


additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $225 has been submitted with the application, representing payment for 1 class(es).

                                                                   Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        AND/OR
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /warren stanley/ Date: 10/29/2019
Signatory's Name: Warren Stanley
Signatory's Position: CEO
Signatory's Phone Number: 00447831837394
Payment Sale Number: 88671958
Payment Accounting Date: 10/29/2019

Serial Number: 88671958
Internet Transmission Date: Tue Oct 29 11:53:52 EDT 2019
TEAS Stamp: USPTO/FTK-XX.XXX.XX.XX-20191029115352149
223-88671958-700ca997478c5aeb47e52015324
4125afff633834d7edee1fca095bd3d86f0def6-
CC-53492173-20191028151945905518
Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.33 Filed 03/10/21 Page 7 of 9
     Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.34 Filed 03/10/21 Page 8 of 9




Reg. No. 6,071,483         Microcan Limited (GREAT BRITAIN private limited company )
                           Unit 39 Bradley Court
Registered Jun. 02, 2020   Bradley Fold
                           Bolton, UNITED KINGDOM BL26RT
Int. Cl.: 7                CLASS 7: Canning machines

Trademark                  THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR
Supplemental Register
                           PRIORITY CLAIMED UNDER SEC. 44(D) ON UNITED KINGDOM APPLICATION NO.
                           UK0000343294, FILED 10-01-2019, REG. NO. 00003424841, DATED 08-29-2019,
                           EXPIRES 08-29-2029

                           SER. NO. 88-671,958, FILED P.R. 10-29-2019; AM. S.R. 04-09-2020
Case 1:21-cv-00230-HYJ-PJG ECF No. 1-2, PageID.35 Filed 03/10/21 Page 9 of 9



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 6071483
